1    John D. Nellor, WSBA #9101                                 Judge:           Brian D. Lynch
     J. D. Nellor, PC | Nellor Law Office                       Chapter:                       7
2    201 N.E. Park Plaza Drive, Suite 202                       Hearing Date:      April 2, 2019
     Vancouver, WA 98684                                        Hearing Location:    Vancouver
3    360-816-2241                                               Response Date: March 26, 2019
         Attorney for Morgan Melo
4

5

6

7

8

9

10                      IN THE UNITED STATES BANKRUPTCY COURT
11             FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
12     In re
13     NELSON M MELO and SANDRA K.                    Case Number: 17-43644-BDL
       MELO,
14                                                  OBJECTION TO CLAIM OF MARTEN
                                           Debtors. TRANSPORT
15
                                                      (Claim Number 4-1)
16

17

18      COMES NOW Morgan Melo, and objects to the proof of claim, claim number 4-1, of
19   Marten Transport, Ltd., a Delaware corporation [“Marten Trsnsport”].
20      The grounds for the objection are that the claim is unenforceable against the debtors
21   or property of the estate. 11 U.S.C. §502(b)(1).
22      In support of the objection, Morgan Melo states:
23             1. Morgan Melo is a party in interest in this case.
24             2. Marten Transport filed a proof of claim in this case, claim number 4-1, on Au-
25                gust 3, 2017, in the amount of $770,271,17.
26             3. Upon review of Claim number 4-1, Marten Transport was a party to a contract

     OBJECTION TO CLAIM OF MARTEN                                          Nellor Law Office
     TRANSPORT — 1                                                         201 N.E.. Park Plaza Drive, Suite 202
                                                                           Vancouver, WA 98684
                                                                           360-816-2241




Case 17-43644-BDL          Doc 72     Filed 01/18/19     Ent. 01/18/19 16:05:24           Pg. 1 of 2
1               with TreCore Construction Management, LLC, a Washington Limited Liabil-
2               ity Company [“TreCore”], which forms the basis the claim asserted in proof
3               of claim 4-1.
4           4. The debtors are not parties to the contract between Marten Transport and
5               Trecore.
6           5. Marten Transport has no legal or equitable basis for a claim to be allowed

7               against the debtors.
8           6. There is no evidence in the proof of claim to verify a the debtors are liable to
9               Marten Transport in the amount of $770,271.17.
10      This objection is based on the record and files in this case. It is submitted pursuant to
11   11 U.S.C. §502(b)(1) and Fed. R. Bankr. P. 3007.
12      WHEREFORE, for the reasons set forth above, Morgan Melo requests that this court
13   disallow claim number 4-1 in full.
14

15   Dated: January 17, 2019                       /s/ J. D. Nellor
                                                   John D. Nellor, WSBA #9101
16                                                 J. D. Nellor, PC | Nellor Law Office
                                                   Attorney for Morgan Melo
17

18

19

20

21

22

23

24

25

26

     OBJECTION TO CLAIM OF MARTEN                                          Nellor Law Office
     TRANSPORT — 2                                                         201 N.E.. Park Plaza Drive, Suite 202
                                                                           Vancouver, WA 98684
                                                                           360-816-2241




Case 17-43644-BDL          Doc 72      Filed 01/18/19   Ent. 01/18/19 16:05:24            Pg. 2 of 2
